Case 3:13-cr-30172-DWD Document 61 Filed 03/17/21 Page 1 of 5 Page ID #177




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                )
                                         )
              Plaintiff,                 )
                                         )
vs.                                      )       Case No. 13-cr-30172-DWD
                                         )
RAYMOND J. McCARVEY,                     )
                                         )
              Defendant.                 )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

       On October 26, 2020, Defendant Raymond J. McCarvey filed his pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1) (Doc. 46). Defendant is not

entitled to the appointment of counsel in this matter. See United States v. Blake, 986 F.3d

756, 758 (7th Cir. 2021) (The 2018 First Step Act does not supply a statutory entitlement

to counsel); United States v. Foster, 706 F.3d 887, 888 (7th Cir. 2013) (Prisoners seeking

                                                 counsel at public ex

the Federal Public Defender made the admirable offer to represent inmates seeking

compassionate release in this District as a service to both the judiciary and prisoners.

Accordingly, on December 29, 2020, the Court appointed the Federal Public Defender to

represent Defendant (Doc. 50).

       On January 5, 2021, Assistant Federal Defender Melissa A. Day entered her

appearance on behalf of Defendant (Doc. 51) and filed her Motion to Withdraw (Doc. 52).

Attorney Day asks the Court to appoint a CJA panel attorney to represent Defendant



                                             1
Case 3:13-cr-30172-DWD Document 61 Filed 03/17/21 Page 2 of 5 Page ID #178




upon her withdrawal and termination as counsel. The United States of America filed a



CJA panel attorney to represent Defendan

withdrawal.    The Government argues that defendants in compassionate release

proceedings are not eligible for any publicly funded representation under the Criminal



or by CJA panel attorneys.



a motion hearing via Zoom on February 9, 2021. Following arguments from counsel, the

Court permitted the Government and the FPD to submit additional briefing on their

arguments, and to specifically address the Go

                                                n to appoint a paid CJA panel attorney for

Defendant. The Government filed its supplemental brief (Doc. 58) on February 16, 2021,

and Attorney Day responded (Doc. 59) on February 23, 2021. For the reasons detailed

below, the Court will not appoint a paid

                                       Discussion

                                                S.C. § 3006A, governs the appointment of



appointed shall be represented at every stage of the proceedings from his initial

appearance before the United States magistrate judge or the court through appeal,

including ancillary matters appropriate to th

the ability of a defendant to bring a motion for compassionate release under 18 U.S.C. §

                                            2
Case 3:13-cr-30172-DWD Document 61 Filed 03/17/21 Page 3 of 5 Page ID #179




3582(c)(1)(A) is relatively new, the Seventh Circuit has clearly determined that a motion

brought pursuant to Section 3582(c) does not require appointed counsel under the CJA.

See Blake                                           tle a defendant to appointed counsel at

public expense when seeking a lower sent

omitted); United States v. Guerrero, 946 F.3d 983, 985 (7th Cir. 2020) (same); Foster, 706 F.3d

at 888 (relying on Untied States v. Forman, 553 F.3d 585, 590 (7th Cir. 2009) (defendants are

not entitled to appointed counsel under the CJA when seeking a lower sentence under §

3582(c)).

                                                  on to appoint counsel for defendants

pursuing relief under Section 3582(c) is equally clear. See Blake

judges have discretion to recruit and sometimes appoint counsel for prisoners seeking

post-judgment benefits, but prisoners do not have a constitutional or statutory entitlement

                                                                                 Guerrero, 946

                           ct courts are not required to appoint counsel under these

circumstances, but it does not prohibit them from doing so) (emphasis in original); see also

United States v. Tidwell                                          w a district judge elects to

consider a § 3582(c) motion to reduce a sentence is largely a matter of discretion. The

judge can appoint counsel for a



Court must still determine whether its discretion to appoint counsel under the CJA

includes authority to authorize the subsequent payment of the appointed attorney. The

Government insists that if the Court has discretion to appoint counsel under the CJA for

                                              3
    Case 3:13-cr-30172-DWD Document 61 Filed 03/17/21 Page 4 of 5 Page ID #180




prisoners seeking compassionate release (which the Government does not concede), then

the Court lacks the authority to pay such attorney, and any appointments must be done

on a pro bono basis. The Government also argues that the appointment of the Federal

Public Defender for compassionate release matters is similarly inappropriate because the



         Preliminarily, the Court must first addre

Federal Public Defender argues that the Government has no real interest in the

appointment of counsel for the Defendant, and therefore lacks standing to question any

resulting appointment.      The Court disagrees.      The Government is charged with

safeguarding the expenditure of government funds, and the CJA Guidelines advise that



                                          appointment of counsel under the CJA. See 7A

Guide to Judiciary Policy § 210.40.20(g) (Feb. 25, 2021). 1 Moreover, it is incumbent on the

Court to not exceed its authority even in the absence of a complaint from the Government.

Therefore, the Court finds it appropriate to consider this question.

         Turning now to the issue of compensation. While the Court has discretion to

appoint counsel for Defendant pursuing relief under § 3582(c), the Seventh Circuit has

instructed that such appointments should not be paid. Foster, 553 F.3d at 888 (Finding



apply to motions under § 3582(c), and as such prisoners seeking sent



1The CJA Guidelines are publicly available online at:
https://www.uscourts.gov/sites/default/files/vol_07.pdf.
                                             4
Case 3:13-cr-30172-DWD Document 61 Filed 03/17/21 Page 5 of 5 Page ID #181




                                          see also United States v. Robinson, 812 F.3d 1130,

                                                al Justice Act does not authorize the

appointment and compensation of a lawyer for the defendant in a proceeding based on

a retroactive change in the applicable guidelines, district judges can if they want try to

recruit pro bono counsel, who donate their time rather than selling their services to the

                             current precedent in this Circuit prohibits the compensation

of CJA panel attorneys appointed for defendants seeking compassionate release under 18

U.S.C. § 3582(c)(1).

       As the Federal Public Defender volunteered to provide services to Defendant and



withdrawal from this matter, the Court will not subsequently appoint a paid CJA attorney

for Defendant. In light of this ruling, the Court will permit the Federal Public Defender

to reconsider its representation of Defendant and whether it wishes to proceed on its

Motion to Withdraw. As such, the FPD is ORDERED to file a motion or notice by March

26, 2021 indicating whether, after having considered the directives in this Order, the FPD

intends to stand on its pending Motion to Withdraw at Doc. 52.

       SO ORDERED.

       Dated: March 17, 2021
                                                ______________________________
                                                DAVID W. DUGAN
                                                United States District Judge




                                            5
